+

 

1040 (Form 1040) (12/15)

ADVERSARY PROCEEDING COVER SHEET

(Instructions on Reverse)

ADVERSARY PROCEEDING NO.

 

 

 

PLAINTIFF(S) DEFENDANT(S)
MARIO UMANA and FRANCISCA RIVAS AMEER MOHAMEAD HANIFF
CUE’:
US. PAROLE TI CY Count
ATTORNEY(S) (Firm Name, Address, Telephone No.) «| ‘ATTORNEY(S) (If Known)
LAW OFFICE OF KEVIN MOSLEY, P.C.
2020 FEB 45 A ll: Sb

41-45 Prospect Avenue
Douglaston, New York 11363
212-631-7000

rie A

rs fe oy
a thes

 

 

PARTY (Check One Box Only) PARTY, (Check One Box Only)
Debtor U.S. Trustee EAA Der U.S. Trustee
Creditor C] Trustee Cj Other Creditor | Trustee [} Other

 

CAUSE OF ACTION (Write a brief statement of cause of action, including all U.S. statutes involved.)
Adversary Proceeding 28 U.S.C. 157(b) (2), Bankruptcy Code 1328(a) (4), Bankruptcy Code 523(a) (9)

 

NATURE

OF SUIT

(Number up to 5 boxes with the lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

 

FRBP 7001(1) - Recovery of Money/Property

O1u- Recovery of money/property - § 542 turnover of property
(112 - Recovery of money/property - § 547 preference

[J 13 - Recovery of money/property - § 548 fraudulent transfer
[[]14 - Recovery of money/property — other

FRBP 7001(2) — Validity, Priority or Extent of Lien
Oo 21 - Validity, priority or extent of lien or other interest in property

FRBP 7001(3) — Approval of Sale of Property
31 - Approval of sale of property of estate and of a co-owner - § 363(h)

FRBP 7001(4) — Objection/Revocation of Discharge
[a1 - Objection/revocation of discharge - § 727({c), (d), (e)

FRBP 7001(5) — Revocation of Confirmation
51 - Revocation of confirmation

FRBP 7601(6) — Dischargeability
(166 - Dischargeability - § 523(a)(1), (14), (14A) priority tax claims
(Je2 - Dischargeability - § 523(a)(2), false pretenses, false representation,

FRBP 7001(6) — Dischargeability (continued)
lei — Dischargeability - § 523(a)(5), domestic support
68 — Dischargeability - § 523(a)(6), witlful and malicious injury
Cle3 — Dischargeability - § 523(a)(8), student loan
(Je — Dischargeability - § 523 (a)(15), divorce or separation obligation
(other than domestic support)
(7165 - Dischargeability — other

FRBP 7001(7) — injunctive Relief
C71 — injunctive relief — imposition of stay
C)72- Injunctive relief — other

FRBP 7001(8) — Subordination of Claim or Interest
81- Subordination of claim or interest

FRBP 7001(9) — Declaratory Judgment
Co ~ Declaratory judgment

FRBP 7001(10) — Determination of Removed Action
(J01 - Determination of removed claim or cause

actual fraud Other
(l67 - Dischargeability - § 523(a)(4), fraud as fiduciary, embezzlement, (lss-sira Case — 15 U.S.C. §§ 78aaa et seq.
larceny (Jo2 — Other (e.g.,other actions that would have been brought in state court
(continued next column) if unrelated to bankruptcy case)

 

Ci Check if this case involves a substantive issue of state law
[Check if a jury trial is demanded in complaint

 

(J Check if this is asserted to be a class action under FRCP 23
Demand: $ 10,331,690.96

 

Other Relief Sought:
Non dischargeability

 
é

1040 (Form 1040) (12/15), Page 2
BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES

 

 

 

 

 

 

 

 

 

 

 

AME ProraR BANKRUPTCY CASE NO.

DISTRICT IN WHICH CASE IS PENDING DIVISION OFFICE NAME OF JUDGE

EASTERN DISTRICT OF NEW YORK Elizabeth S. Stong
RELATED ADVERSARY PROCEEDING (IF ANY)

PLAINTIFF DEFENDANT ADVERSARY PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY PROCEEDING IS PENDING DIVISION OFFICE NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF) PRINT NAME OF ATTORNEY (OR PLAINTIFF)

Th / Kevunw &, Meek

 

DATE : YZ
February 3, 2020

 

 

INSTRUCTIONS

The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of all of
the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also
may be lawsuits concerning the debtor's discharge. If such a lawsuit is filed in a bankruptcy court, it is called an
adversary proceeding.

A party filing an adversary proceeding must also complete and file Form 104, the Adversary Proceeding Cover
Sheet. When completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of
court needs the information to process the adversary proceeding and prepare required statistical reports on court
activity.

The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings or
other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff, if the plaintiff is not represented by an
attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.
Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.
Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the

plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented
by an attorney, the plaintiff must sign.
UNITED STATES BANKRUPTCY COURT ere

 

 

EASTERN DISTRICT OF NEW YORK US.°°* 0 FY 07° "T
tes tie
KX... Chapter 7
In Re: ye eee 8 -
i... Po ~ 7 A“ | ve 2
AMEER MOHAMEAD HANIFF,
Debtor. Case No. 19-46590 (EES)
MARIO UMANA and FRANCISCA RIVAS,
Plaintiffs,
Adversary Proceeding
No.:
-against-
AMEER MOHAMEAD HANIFF,
Defendant.

xX

 

COMPLAINT FOR DETERMINATION OF DISCHARGEABILITY
AND OBJECTING TO DEBTOR’S DISCHARGE PURSUANT TO
SECTIONS 523 AND 727 OF THE BANKRUPTCY CODE

Plaintiffs-Creditors Mario Umana and Francisca Rivas as and for their complaint
against Defendant-Debtor Ameer Mohamead Haniff, (the “Debtor” ), respectfully allege:

JURISDICTION

1. On October 31, 2019, the Debtor filed a voluntary petition (the “Petition”) for relief
under Chapter 7 of Title 11 of the United States Code ( the “Bankruptcy Code”) in the United
States Bankruptcy Court for the Eastern District of New York.

2. On December 11, 2019, the Debtor’s duly noticed meeting of creditors was held
pursuant to Section 341 (a) of the Bankruptcy Code. (the “Section 341 Meeting”).

3. As of the date of this complaint the Debtor has not been granted a discharge.

4. This Complaint is timely in that the date by which a Complaint objecting to the

Debtor’s discharge or to determine dischargeabilty of a debt expires February 10, 2020.
5. This is an adversary proceeding in which the plaintiffs-creditors are objecting to the
Debtor’s discharge under Bankruptcy Code sections 523 (a) (9), 522(q)(1) (B)(iv) and 1328 (a)
(4).

6. The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.
1334 and Bankruptcy Code sections 523 and 727.

7. This case is a core proceeding pursuant to 28 U.S.C. 157(b)(2)(1) and 157 (b) (2)
(J).

PARTIES

8. Plaintiff Mario Umana is a resident of Queens County New York. Plaintiff
Francisca Rivas is the lawful spouse of plaintiff Mario Umana. Plaintiffs reside at 95-24 132
Street South Richmond Hill, New York 11419.

9. Plaintiffs are judgment creditors of the Debtor.

10. Defendant is the Debtor in the above captioned action. He resides at 87-37 78"
Street, Woodhaven, New York 11421.

AN INTOXICATED DEBTOR INTENTIONALLY, WILLFULLY,
MALICIOUSLY AND RECKLESSLY CAUSED SERIOUS PERSONAL
INJURIES TO PLAINTIFF UMANA

11. That on or about June 26, 2016 Debtor was imbibing alcoholic beverages at a
Queens bar and lounge known as the Essex Lounge in Richmond Hill New York. That plaintiff
consequently became intoxicated.

12. After leaving the bar Debtor intentionally, wilfully, maliciously, recklessly, and
negligently drove his motor vehicle into the plaintiff pinning him between Debtor’s motor
vehicle and a parked car.

13. _- Prior thereto plaintiff and Debtor had an altercation.
14. Debtor caused Plaintiff to sustain serious physical injuries, including, but not
limited to the total loss of a leg.

15. That Debtor’s actions were intentional, willful, malicious, reckless and negligent.

16. That Debtor willfully and maliciously caused the Plaintiff to sustain the aforesaid
injuries.

17. Debtor was arrested because the aforesaid act and subsequently indicted for,

inter alia, Intentional Attempted Murder, Assault with Intent to Seriously Injure with a Weapon

 

and Leaving the Scene of An Accident Causing Injury.
PLAINTIFF’S STATE COURT SUIT AGAINST THE DEBTOR

18. On September 8, 2016 plaintiffs commenced an action in the Supreme Court of
the State of New York, Queens County, Index No. 710769/2016 against the Debtor, the co-
owners of the vehicle used by debtor to hit plaintiff and the bar debtor left shortly before the
occurrence seeking compensatory damages for plaintiff Umana’ personal injuries and plaintiff
Rivas’ claim for loss of services. (Complaint annexed as Exhibit A)

19. In the State Court complaint plaintiff alleged that the Debtor was intoxicated
when operating the motor vehicle.

20. Debtor, as well as the other state defendants, was duly served but all failed to
appear, thereby defaulting.

21. Consequently, plaintiffs moved for a default judgment and finding on liability in
the state court before Honorable Leslie Purificacion.

22. The State Court issued a written decision granting plaintiffs’ motion on liability
on all of the allegations in the complaint, including the allegations that Debtor was intoxicated as

well his conduct being willful, wanton, intentional, reckless and negligent. (Court’s Decision
annexed as Exhibit B)

23. | The Judgment against Debtor has not been reargued, appealed, vacated, or
modified, and now is final, the time having expired for such review.

24. As such the State Court’s decision is res judicata on the issues raised in the
complaint.

25. On January 7, 2019 Judgment for $10,331,690.96 was entered against Debtor
and the other state defendants, joint and severally, pursuant to the Court’s decision, no part of

which was ever paid. ( Judgment annexed as Exhibit C)

COUNT I -NON-DISCHARGEABILITY OF PLAINTIFFS’ JUDGMENT UNDER
SECTION 523(a) (9) OF THE BANKRUPTCY CODE

26. Plaintiffs repeat and re-alleges the allegations set forth in paragraphs 1 through 25
of this Complaint as if set forth at length herein.
27. Bankruptcy Code 523(a)(9) provides, in relevant part, that:
(b) A discharge under 727, 1141, 1228(a), 1228(b)
or 1328(b) of this title does not discharge an

individual debtor from any debt-

(9) for death or personal injury caused by the debtor’s
operation of a motor vehicle...if such operation was unlawful
because the debtor was intoxicated from using alcohol...
28. All of the debt owed by Debtor to plaintiffs, as evidenced by the Judgment entered

against Debtor, is non-dischargeable as it is for personal injury caused by the Defendant within
the meaning of Bankruptcy Code Section 523 (a) (9).
29. By virtue of the Debtor’s aforementioned action, discharge should be
denied under Bankruptcy Code Section 523 (a) (9).
COUNT II -NON-DISCHARGEABILITY OF PLAINTIFFS’ JUDGMENT UNDER
SECTION 522(q) (1 iv) OF THE BANKRUPTCY CODE
30. Plaintiffs repeat and re-alleges the allegations set forth in paragraphs 1 through 29

of this Complaint as if set forth at length herein.

31. Bankruptcy Code 522(q)(1) (B)(iv) provides, in relevant part, that the debtor may
not exempt or discharge a debt for:
(vi) any criminal act, intentional tort, or willful or reckless misconduct that
caused serious physical injury or death to another individual in the
Preceding 5 years.

32. All of the debt owed by Debtor to plaintiffs, as evidenced by the Judgment entered
against Debtor, is non-dischargeable as it is for personal injury caused by the Debtor Defendant
within the meaning of Bankruptcy Code Section 522(q)(1) (B)(iv).

33 By virtue of the Debtor’s aforementioned action, discharge should be

denied under Bankruptcy Code Section 522(q)(1) (B)(iv).

COUNT III -NON-DISCHARGEABILITY OF PLAINTIFFS’ JUDGMENT UNDER
SECTION 1328 4) OF THE BANKRUPTCY CODE
34 Plaintiffs repeat and re-alleges the allegations set forth in paragraphs 1 through 33

of this Complaint as if set forth at length herein.
35 Bankruptcy Code 1328(a)(4) provides, in relevant part, that the debtor may

not discharge a debt for:
..(4) for restitution, or damages, awarded in a civil action
against debtor as a result of willful or malicious injury by the
debtor that caused personal injury to an individual.......

36 ~— All of the debt owed by Debtor to plaintiffs, as evidenced by the Judgment entered
against Debtor, is non-dischargeable as it is for personal injury caused by the Debtor Defendant
within the meaning of Bankruptcy Code Section 1328(a)(4) .

37 By virtue of the Debtor’s aforementioned action, discharge should be
denied under Bankruptcy Code Section 1328(a)(4) .

WHEREFORE, plaintiffs respectfully requests that this Court enter a Judgment
determining that the debt reflected in the Judgment entered in favor of plaintiffs against the
Defendant Debtor on January 7, 2019 is non-dischargeable under Bankruptcy Code sections
523(a) (9) or , in the alternative, denying the Debtor’s discharge under Bankruptcy Code Section
522(q)(1) (B)(iv), Bankruptcy Code 1328(a)(4) and granting plaintiff such other and further

relief as this Court may deem just and proper.

Dated: January 29, 2020 4
By

New York, N.Y.
KEVIN L. MOSLEY, Esq.

Attorneys for Plaintiff(s)

41-45 Prospect Avenue

Douglaston, New York 11363 st
ne

Tel. (212) 631-7900
To: n Wos lex @D er! zor).
Amear Haniff (<evt ‘

87-37 78" Street,

Woodhaven, New York 11421.
FILED: OUEENS COUNTY CLERK 09/08/D01¢ INDEX NO. 710769/2016

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 09/08/2016

~

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
X

MARIO UMANA and FRANCISCA RIVAS,

Plaintiff, INDEX NO: °

-against-
SUMMONS

AMEAR HANIFF, AFTABADEEN M. HANIFF,
S. JAGERNAUTH-HANIFF and ESEX LOUNGE ;
CORP., .

Defendants.

x

 

TO THE ABOVE NAMED DEFENDANTS:

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
a copy of your answer, or, if the complaint is not served with this summons, to serve a notice of appearance
on plaintifi(s)’ attorney within twenty (20) days after service of this summons, exclusive of the day of service
(or within thirty (30) days after service is complete if this summons is not personally delivered to you within
the State of New York); and in case of your failure to answer or appear, judgment will be taken against you
by default for the relief demanded in the notice set forth below and in the complaint.

The basis of venue designated is the plaintiff's residence in the County of Queens, and
defendants’ AMEAR HANIFF, AFTABADEEN M. HANIFF, S. JAGERNAUTH-HANIFF residence in the County

of Queens at 122-14 109th Ave., Jamaica, N.Y. 11420 and ESSEX LOUNGE CORP.’s principle place of
business at 131-15 Jamaica Avenue, Richmond Hill, New York, 11418 in the County of Queens.

Dated: New York, New York
September |, 2016

The Law Office of Kevin L. Mosley, P.C.
Attorney for Plaintiff(s)
KEVIN MOSLEY, ESQ.
1] Park Place, 10" Floor
New York, New York 10007.
Telephone #2 12-63 1-7000
Fax: 646-3 04-2007
Kevuw L.

By:--—--——-— =>

Kevin L, Mosley, Esq.

1 of 9
To:
AMEAR HANIFF
122-14 109th Ave., Jamaica, N.Y. 11420

AFTABADEEN M. HANIFF
122-14 109th Ave., Jamaica, N.Y. 11420

S. JAGERNAUTH-HANIFF
122-14 109th Ave., Jamaica, N.Y. 11420

ESSEX LOUNGE CORP.
131-15 Jamaica Avenue,
Richmond Hill, New York, 11418

2of 9
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

x

MARIO UMANA and FRANCISCA RIVAS,

 

Plaintiffs,
COMPLAINT
-against-

AMEAR HANIFF, AFTABADEEN M. HANIFF,
S. JAGERNAUTH-HANIFF and ESSEX LOUNGE
CORP.,

Defendants.
Xx

 

Plaintiffs, by their attorneys, The Law Office of Kevin L. Mosley, P.C., of 11 Park Place,
New York, N.Y., 10" floor, 10007, complaining of the defendants, herein upon information and
belief, state as follows:

1. That at all times herein mentioned, plaintiff MARIO UMANA and FRANCISCA
RIVAS were and are residents of Queens County located in the State of New York.

2. That at all times herein mentioned defendant AMEAR HANIFF was a resident of
Queens County New York located in the State of New York.

3. That at all times herein mentioned defendant AFTABADEEN M. HANIFF was a
resident of Queens County New York located in the State of New York.

4. That at all times herein mentioned defendant S. JAGERNAUTH-HANIFF was a
resident of Queens County New York located in the State of New York

5. That at all times herein mentioned ESSEX LOUNGE CORP., was a domestic
corporation with its principle place of business at 131-15 Jamaica Avenue, Richmond Hill, N.Y.,
11418.

6. That on the date of the occurrence complained of herein, June 26, 2016, ESSEX

3 of 9
Lounge CORP. did provide alcoholic beverages to the public, including defendant AMEAR
HANIFF, for a fee. |

7. That at all times hereinafter mentioned, plaintiff, MARIO UMANA, was a
pedestrian.

8. That at all the times herein mentioned, defendant AMEAR HANIFF owned a certain
motor vehicle, upon information and belief, commonly known as a 2015 Lexus Sedan with New
York plate number GXS8043 or plate similar thereto (hereinafter referred to as the “defendant’s
vehicle ” or the “Lexus”).

9. That at all times herein mentioned defendant AFTABADEEN M. HANIFF owned a
certain motor vehicle, upon information and belief, commonly known as a 2015 Lexus Sedan
with New York plate number GXS8043 or plate similar thereto.

10. That at all times herein mentioned defendant S. JAGERNAUTH-HANIFF owned a
certain motor vehicle, upon information and belief, commonly known as a 2015 Lexus Sedan
with New York plate number GXS8043 or plate similar thereto.

11, That at all the times herein mentioned, defendant AMEAR HANIFF operated the
afore described Defendant’s vehicle with the express or implied permission of the vehicle owner.

12. That at all the times herein mentioned defendant AMEAR HANIFF maintained
and managed the afore described Defendant’s vehicle with the express or implied permission of
the vehicle owner.

13. That at all the times herein mentioned defendant AMEAR HANIFF controlled
the afore described Defendant’s vehicle with the express or implied permission of the vehicle
owner.

14, That at all times herein mentioned AFTABADEEN M. HANIFF, as owner of the

4 of 9
defendant 2015 Lexus, is vicariously liable for the acts and omissions of defendant AMEAR
HANIFF while AMEAR HANIFF was operating defendant’s vehicle, pursuant to NY VTL §388.

15. That at all times herein mentioned, $. JAGERNAUTH-HANIFF, as owner of the
defendant 2015 Lexus, is vicariously liable for the acts and omissions of defendant AMEAR
HANIFF while AMEAR HANIFF was operating defendant’s vehicle, pursuant to NY VTL §388.

16. That at all the times herein mentioned defendant AMEAR HANIFF had and
assumed an affirmative duly to exercise reasonable care in the, operation, maintenance,
management and control of the afore described Defendant’s vehicle, the 2015 Lexus.

17. That on June 26, 2016 defendant AMEAR HANIFF had and assumed an
affirmative duly to exercise reasonable care in the, operation, maintenance, management and
control of the afore described Defendant’s vehicle, the 2015 Lexus, at the location 131-09
Jamaica Avenue, Queens, New York.

18. That at all times hereinafter mentioned Jamaica Avenue, at or near the location 131-
09 Jamaica Avenue, Queens, New York, was a public roadway located in Queens County, New
York.

19, That on or about June 26, 2016 Defendant Ameer Haniff, did strike plaintiff MARIO
UMANA with his vehicle and did pin MARIO UMANA between the Lexus and a parked vehicle
causing grave injury to MARIO UMANA including loss of a leg.

20. That said accident and the injuries sustained by the Plaintiff were caused solely
through and by reason of the negligence of Defendants without any negligence on the part of the
Plaintiff contributing thereto in any way whatsoever.

21. That the Plaintiff is a covered person as defined in Article 51 of the Insurance Law of

the State of New York.

5 of 9
22. That Plaintiff has sustained serious injuries as a result of the occurrence as defined in
Article 51 of the Insurance Law of the State of New York, to wit the total loss of a leg.

23. That Plaintiff, has sustained or will sustain economic loss greater than basic
economic loss as defined in Article 51 of the Insurance Law of the State of New York including
but not limited to a loss of limb and extensile surgeries and rehabilitative care and lost wages
past and future.

24. That prior to striking MARION UMANA with said LEXUS heretofore described,
AMEAR HANIFF was imbibing alcoholic beverages at the ESSEX LOUNGE CORPORATION
(hereinafter may be referred to as Essex Lounge).

25. That ESSEX LOUNGE CORPORATION is authorized to do business in the State
of New York, and owned, controlled, managed, and/or operated, and was the licensee of a certain
place of accommodation, commonly known as “Essex Lounge” located at 131-15 Jamaica
Avenue, Richmond Hill, New York, 11418 and in the business of serving alcoholic liquors to the
general public.

26. That upon information and belief, on June 26, 2016, the bartenders and staff of
Essex Lounge knowingly caused intoxication or impairment of ability of AMEAR HANIFF by
unlawfully selling or providing alcoholic beverages to a visibly intoxicated person, to wit,
AMEAR HANIFF in violation of New York General Obligations Law § 11-101, 11-100, and
New York Alcoholic Beverage Control Law § 65.

27. That after drinking alcoholic beverages and becoming intoxicated at Essex Lounge
AMEAR HANIFF did commit the acts complained of herein and then did enter the 2015 Lexus
at or shortly before 4:00 A.M. on June 26, 2016 and did strike plaintiff MARIO UMANA.

28. That as a result of such intoxication AMEAR HANIFF was operating a motor

6 of 9
vehicle while intoxicated and/or impaired and such intoxication and/or impairment caused or
contributed to the occurrence herein and was a contributing cause to plaintiff's injuries as
heretofore stated.

29. That the conduct of the defendants and each of them was willful, wanton,
intentional, and reckless so as to justify an award of punitive damages to plaintiff.

30. That as a result of the conduct of Defendants, as aforesaid, Plaintiff sustained severe
and protracted personal injuries, requiring hospitalization, rehabilitation, the loss of a leg, need
for a prosthesis, surgical interventions, rehabilitation, was incapacitated from his normal pursuits
and employment, and Plaintiff is informed and verily believes that same will continue in the

future, all to his detriment and loss in an amount which exceeds the jurisdictional limits of all

other Courts.
AS AND FOR A CAUSE OF ACTION
FOR LOSS OF SERVICES
31. That plaintiffs repeat, reiterate and re-allege each and every allegation as

contained in those paragraphs of the Complaint designed as "1" through "30" immediately
preceding with the same full force and effect as if fully set forth herein at length.

32. That at all times hereinafter mentioned, plaintiff, FRANCISCA RIVAS was and
is the lawful spouse of plaintiff MARIO UMANA.

33. That by reason of the foregoing relationship, plaintiff, FRANCISCA RIVAS was
and is entitled to the services, society and companionship of her husband, plaintiff MARIO
UMANA.

34. That by reason of the foregoing premises and each of them, plaintiff,

7 of 9
FRANCISCA RIVAS, was and shall remain deprived of the services, society and companionship
of her husband, plaintiff MARIO UMANA.

35. That by reason of the foregoing, plaintiff, FRANCISCA RIVAS, demands
judgment against the defendant in the amount which exceeds the jurisdictional limits of any other

Court of competent jurisdiction.

WHEREFORE, plaintiffs demand judgment as against the defendant as stated herein, together

with the costs and disbursements of this action.

Dated: September 1, 2016
New York, N.Y.

Yours, etc.,

The Law Office of
Kevin L. Mosley, P.C.
Attorney for Plaintiff(s)
11Park Place, 10" Floor
N.Y., New York 10007
P. (212) 631-7000
F, (646) 304-2007

By: Kevin L. Mostey

Kevin L. Mosley, Esq.

8 of 9
SUPREME COURT STATE OF NEW YORK

 

 

COUNTY OF QUEENS
x
MARIO UMANA and FRANCISCA RIVAS,
Plaintiff,
INDEX NO:
-against- SUMMONS AND
COMPLAINT
AMEAR HANIFF, AFTABADEEN M. HANIFF,
S. JAGERNAUTH-HANIFF and ESSEX LOUNGE
CORP.,
Defendant.
xX
SUMMONS AND COMPLAINT

THE LAW OFFICE OF KEVIN L. MOSLEY, P.C.
Attomey for Plaintiffs
11 PARK PLACE, 10™ FLR
N.Y., N.Y., 10007
Tel. (212) 631-7000
Fax: (646) 304-2007[service not accepted by fax]

39 of 9
> Ww NHN F&F

ao 4 HH WM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
X
MARIO UMANA and FRANCISCA RIVAS,
Plaintiffs,
ORDER WITH
NOTICE OF ENTRY
-against- Index No.: 710769/16

AMEAR HANIFF, AFTABADEEN M. HANIFF
S. JAGERNAUTH-HANIFF and ESSEX LOUNGE

 

   

CORP.,
Defendants.
Xx
PLEASE TAKE NOTICE, annexed hereto is a true copy of the Order of Hon. Leslie J.
Purificacion, J.S.C., dated April 6, 2017 granting plaintiffs motion for a default judgment
against all defendants in the above captioned matter.
Dated: New York, New York
June 13, 2017
ey, P.C.
Office & P.O. Address
30 Vesey St. 4° Flr.
New York, New York 10007
(212) 631-7000
TO:
Clerk of the Court
Amear Haniff
Aftabadeen M. Haniff
Jagernauth-Haniff
122-14 109" Avenue

Jamaica, New York 11420

Essex Lounge Corp.
131-15 Jamaica Avenue
Richmond Hill, New York 11418

 
 
 
   

INDEX NO. 710769/2016
RECEIVED NYSCEF: 04/19/2017

 

NYSCEF DOC. NO. 13
‘re
ae aR

NEW YORK SUPREME COURT - QUEENS COUNTY

Present: HONORABLE LESLIE J, PURIFICACION IA Part _39

Justice

 

- X - Index
MARIO UMANA and FRANCISCA RIVAS, Number __710769/2016

 

. | Plaintiff(s),
-against- _ Motion Seq. _ #1 & f é .
AMEAR HANIFF, AFT. ABADEEN WM. HANIFF, S. A
JAGERNAUTH-HANIFF and ESSEX LOUNGE . APR -1g 2017
CORP., SUNT.
Defendants). NTy
i X

The following papers numbered 1 to 4 read on this motion by plaintiffs for a default
judgment pursuant to CPLR §3215 and to set this matter down for an immediate inquest
as to damages.

Papers

Numbered

Notice of Motion, Affirmation, Exhibits... 0... 1-4

Upon the foregoing papers it is ordered that the motion is decided as follows:

Plaintiffs commenced this action by the filing a summons and complaint on
SK September 8, 2016, seeking to recover damages as the result of a motor vehicle accident
with the plaintiff pedestrian Mario Umana on June 26, 2016. Defendant Aftabadeen M.
' Haniff was personally served on September 22, 2016. Process was served upon
defendants Amear Haniff and S. Jagernauth-Haniff on September 22, 2016, pursuant to
CPLR §308(2), with the mailing compieted on September 23, 2016 and the filing of the
affidavits of service completed on October 6, 2016 (see CPLR §308(2)). Defendant Essex

Lounge Inc. was served pursuant to CPLR § 311(a)(1) on September 21, 2016.

1 of 2
INDEX NO. 710769/2010
RECEIVED NYSCEF: 04/19/2017

 

 

eon.

Plaintiffs now moves for a default judgment against said defendants.

To date, all defendants have failed to appear. Plaintiffs now move for a default
judgment against said defendants . This instant motion was served on defendant by mail
on March 7, 2017, therefore, jurisdiction has been obtained over all the necessary parties.

Defendants have failed to serve an answer or move to extend the time to do so, or
to oppose this motion.

Accordingly, the motion is granted.

Upon the filing of a Note of Issue, Statement of Readiness and after compliance
with all of the Rules of the Court, plaintiff shall serve a copy of this Order and a copy of the
Note of Issue or proof of filing the Note of issue upon the appropriate Clerk located in
Room 140 of the Supreme Court, Queens County, at 88-11 Sutphin Boulevard, Jamaica,
New York, within 30 days of the entry date of this order.

Plaintiffs are directed to appear for inquest on Tuesday, June 27, 2017 at 9:30
a.m. in the Trial Scheduling Part, Courtroom 25, at 88-11 Sutphin Boulevard,
Jamaica, New York.

Plaintiff is diracted to serve a copy of this Order and a notice containing the date of
the inquest upon the defaulting defendant at least ten (10) days prior to the inquest.
Plaintiff shall provide proof of service of the aforesaid Order and notice at the time of
inquest.

This is the decision and order of the court.

Date: April 6, 2017

 

HON. LESLIE J. PURIFICACION, J. S. C.

2 of 2
AFFIRMATION OF SERVICE

STATE OF NEW YORK )
) ss.:
COUNTY OF NEW YORK )

Kevin L. Mosley, Esq., being an attorney duly licensed to practice law in the state of
New York duly affirms under penalty of perjury, in accordance with CPLR§ 2106 as follows:

I am not a party to the action; ] reside in Queens County, New York, and J] am over 18
years of age.

On June 13,2017 I served the within Notice of Inquest and Order with Notice of
Entry to all defendants by depositing a true copy thereof, enclosed in a postpaid wrapper, in an
official depository under the exclusive care and custody of the United States Post Office,
addressed to the defendants, set forth below, at the last known address set forth below :

-. AMEAR HANIFF,
. AFTABADEEN M. HANIFF,
. 8. JAGERNAUTH-HANIFFE at

Wh a

122-14 109™ Avenue
Jamaica, New York 11420

4.ESSEX LOUNGECORP at

131-15 Jamaica Avenue
Richmond Hill, New York 11418

Dated: June 13, 2017 .
New York, N.Y OL off (
VA. / UU 4YZ

Kevin L. Mosley, Esq.
SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
Xx
MARIO UMANA and FRANCISCA RIVAS,
Plaintiffs, ORDER WITH
NOTICE OF
ENTRY
-against- Index No.: 710769/16

AMEAR HANIFF, AFTABADEEN M. HANIFF
S. JAGERNAUTH-HANIFF and ESSEX LOUNGE
CORP.,
Defendants.
xX

 

LAW OFFICE OF KEVIN L. MOSLEY, P.C.
Attorneys for Plaintiff(s)

30 Vesey Street, 4" Floor

New York, New York 10007

Tel. (212) 631-7000

 
FILED: QUEENS COUNTY CLERK 01/07/2019 02:53 P INDEX NO. 710769/2016:

NY.
SCEF DOC. NO. 23 RECEIVED NYSCEF: 01/07/2019

SUPREME COURT OF THE STATE OF NEW YORK

 

 

 

COUNTY OF QUEENS
xX

MARIO UMANA and FRANCISCA RIVAS,

Plaintiffs,

JUDGMENT
-against- - Index No.: 710769/16

AMEAR HANIFF, AFTABADEEN M. HANIFF
S. JAGERNAUTH-HANIFF and ESSEX LOUNGE FILED & REGORPED
CORP.,

Defendants. x JAN 07 2019

COUNTY CLERK
QUEENS COUNTY

WHEREAS plaintiffs Mario Umana and Francisca Rivas commenced an action against

defendants on or about September 8, 2016 celating to injuries sustained by the plaintiff Mario
“Umana when he was struck by defendants’ automobile;

AND defendants were served with the summons and complaint and failed to answer the
complaint resulting in the scheduling of an Inquest before the Honorable Sidney F. Strauss at the
Queens County Supreme Courthouse at 88-11 Sutphin Boulevard, Jamaica, New York on August
21, 2018;

AND plaintiff having duly appeared at said Inquest with counsel Kevin L. Masley, P.C. ,
the Court after hearing plaintiff's testimony and examining thc evidence determined that
plaintiff was damaged in the amount of $10.000,000.00 Dollars in compensatory damages
(certified transcript of the August 2), 2018 Inquest is attached as Exhibit A;

AND such compensatory damages include damages for pain and suffering, loss of
earnings and loss of consortium for plaimtiffs;

IT IS @RBERER, ADJUDGED SNE-PRERERD after inquest that plaintiffs’
Macio Omana and Foancisea Rivas clo Law ORB o%
Rewn L. Mosley Pc \occehed at Ais Pro spect Pwenve
Dew Qaskon 1. 1133, Nave

lof 5
 

FILED: QUEENS COUNTY CLERK 01/07/2019 02:53 Es INDEX NO. 710769/2016°

NYSC.
EF DOC. NO. 23 RECEIVED NYSCEF: 01/07/2019

judgment against the herein defendants in the amount of $10,000.000.00 Dollars joint and

severally;

 

war mR OO LOM eT OESR: PP Pr titi: hie cr rCREED that the costs and

 

interest in the amount of $450,062

 

perpen Prine ty AN PEC REED that plaintifts have a
final judgment. against defendants AMEAR HANIFF, AFTABADEEN M. HANIFF

S. JAGERNAUTH-HANIFF and ESSEX LOUNGE CORP in the amount of + \o BB ,WAD Alp

 

Dollars and have execution thereon.

ABKIIYA

YA
Judgment signed this Of day of ANanuecy COVA

Amear Wank

Ritchadeen M. Want
Ss, Sagernadn: Wan t% _
\UL- 1 10a" tus. Wu A.

Nemaica, WY. WA Clerk of the Court

 

 

 

 

Essex Lounge Coc °

\\ \ hes FILED & RECCRDED
“\ aicae
Sp tow JAN 07 2019
Kronen PAV, DS} WANS COUNTY CLERK
QUEENS COUNTY

 

 

 

2 of 5
FILED: QUEENS COUNTY CLERK 01/07/2019 02:53 P INDEX NO. 710769/2016°

NYSCEF DOC. NO. 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RECEIVED NYSCEF: 01/07/2019
SUPREME Court
County of
MARIO UMAN/: and FRANSCISCA RIVAS Index No.
a 710769/2016
Plaintitf(s)
“against . Costs of:
AMEAR HANIFT ET AL.
PLAINTIFF
Defendant(s)
Costs Before Note « tssue 3
CPLR § 8201 U0. 1 oa ssessesenesenemenssenee $200 ___ = Fee for index Number CPLR § 601B (3)....sscsscsessseseereeeceenmeetn $210
Costs After Note of sue . j Referee's Fees CPLR § 8301 (2)(1), 8003(a)........-seveeesmeseseeree ~$
wat wens 8201 UOD. 2 nnn vnenennrsenn $ EUV} Commigstaner’s Campensation CPLR § 8301 (0){2) rem-rn $
? Clerk's fee, Filing Notice of Pend. Or Attch.
. CPLR ns oot UDG. D enssccscsessosssssnerscsesssesersensS_GOO i CPLR § 8021 (a}(10.. $
oe ePL ‘ ; Entering and Dockating Judgment
CPLR § 8302 I CELR § 8301 (a}(7), 8076(6)(2) . 5
seen PLR S 8302.2) . t Paid for Searchas CPLR § £201 (0)(10) $
Matton Costs ? Affidavits & Acknowledgments CPLR § 8009 .. ......cocecsessssssenn $
CPLR § 8202 $45 ? Serving Copy Summons & Comptalnt
Appeet to Appoflata erm i CPLR § 8011(H)(1), 8301 (0)... $2682H0
CPLR § 6203 >) $ 2 Request for Judictal intarvention . $95
pests to Appaiistt 2ivislon ? Note of Issue CPLR § 8020(a) $0530
CPLR § 6203 1) ind } Paid Referea’s Report CPLR § 8301 (8){12) -...sersenreerenserneennre §
Appeals to Court af. speats = Transeripts and Filing CPLR § BO21 ........-s---sssccsseesserseenseneeerenane $
costements 8204. $ Certified Coples of Papers § 8301(2)(4).... $
upon Frfvotow. Cisims ? Satisfaction Plece CPLR § $020(a), 8021 set $
CPLR § 69004. sean : Certified Copy of Judgmant CPLR § 8021 ..-rnsnnsnrnnneenerne $
vn need : Postage CPLR § 6301{2)(12) $
$ 3 Jury Fee CPLR § 8020 (c) $38-
8 = Stenographers’ Fees CPLR § 8002, 8301 3
3 ? Sheriffs Fees on Execution CPLR § 8014, 6012........... eceresnronencees $
-__———— ————. @ Ss ? Sherlt?’s Fees, Attachment, Arrest, etc. CPLR § 8011..........-.01u- $
— i 2 Pald Printing Casas CPLR § 8301(a)(6).........-cerccsessesesseeerensnens 5
RRB Clerk's Fees, Court of Appeats § €301(0)(12) ....vseenseneuene Go
—— TINT i paid Copies of Papers CPLR § 8016 (a)(4) $
arene pet Motion Expenses CPLR § 6301(b) .......:-sssssssssesses sevseseqevsssesanvseees sts
Sows AMA JOA... §___? Faas for Publication CPLR § 8301 (a){3)......
Rp eccreey $__! Serving Subpoena CPLR § 8011(N), 6301 (0)......cserserssssescsenrenenes $
_sesssssescansensteseconsseensaneesonsS, 3 Paid for Search CPLR § 6301(a){10)........ $
scsssessenssnnsansenessere0S 3 Referee’s REPO ..sssensessesmessrersecesene §.
sovsevossrseneptsneuensnsensese sD, : 2 Attendance of Witnesses
eesunsmentussnsnesersesnsee, ; CPLR § 8001(a)(0)(c), 8301 (a)(1) $.
; S
“eee nat 5
oe joanne! : S
Costs ¢ 70D 3 $
. BIMVGIS ceesseae wnssceenseesees sessearsensenneenecscen $8:
Tote! 5 Srb : 5656"
3 1280 :
*S$BO

3 of 5S
FILED: QUEENS COUNTY CLERK 01/07/2019 02:53 P INDEX NO. 710769/2016°

NYSCEF DOC. NO. 23 RECEIVED NYSCEF: 01/07/2019

Attorncy’s Affirmation

State of New York) ss:
County of Queens)

The undersigned Kevin L. Mosley, Esq. , an attorney duly admitted to practice law in the
courts of the State of New York, hereby affirms the following under penalty of perjury that I am
counsel for the plaintiffs,

and as such am fully familiar with the facts and circumstances of the above captioned action; that
the foregoing costs are correct and were necessarily incurred in this action and are reasonable in
amount: and that the serviccs for which fees have been charged were actually and necessarily
performed and are reasonable in amount.

Dated: December 5, 2018 RL
lf. Mb

Kevin L. Mosley, Esq.
Attomey for Plaintiffs

41-45 Prospect Avenue
Douglaston, New York 11363
212-631-7000

 

4 of 5
FILED; QUEENS COUNTY CLERK 01/07/2019 02:53 P INDEX NO. 710769/2016°

NYSCEF DOC. NO. 23 RECEIVED NYSCEF: 01/07/2019

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF QUEENS
=X
MARIO UMANA and FRANCISCA RIVAS,
Plaintiffs,
JUDGMENT
-against- ) Index No.: 710769/16
AMEAR HANIFF, AFTABADEEN M. HANIFF
S. JAGERNAUTH-HANIFF and ESSEX LOUNGE
CORP., . FILED & RECORDED
Deféridants.
, x JAN 07 2019
COUNTY CLERK
QUEENS COUNTY

Law Office of Kevin L. Mosley, P.C .
41-45 Prospect Avenue

Douglaston, New York 11363
212-631-7000

 

5 of 5
